ORDER
PER CURIAM.
Movant, Johnnie Peete, appeals the dismissal of his Rule 24.035 motion without an evidentiary hearing. We have reviewed the record below and the briefs of the parties and find that the findings and conclusions of the motion court are not clearly erroneous. As we also find that there would be no jurisprudential purpose served by a full opinion, we affirm the dismissal of appellant’s Rule 24.035 motion pursuant to Rule 84.16(b). A memorandum has been provided to the parties, solely for their own use, explaining the reasons for our holding.